Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This office action, in response to the amendment received 1/17/2022, is a final office action.

Response to Amendment
2.	Claims 1 and 22 are amended to include additional limitations. The newly added limitations are address in the rejections of the claims stated below.
3.	Applicant states Krishnaswamy nowhere describes selecting a first operation mode from a plurality of operation mods that corresponds to a type of beam forming pattern of donor beams as stated on page 12 of the remarks. The examiner disagrees. Kirshnaswamy discloses from the set of RX beams, the repeater selects the best and sets it to that value. The chosen RX beam will also be used as the TX beam for the transmitting beam station, e.g., gNB in paragraph 0124. Kirshnaswamy further states, in paragraph 0094, the antenna array beam pattern being used during uplink/downlink mode of operation that is implemented based on the mode of operation determined based on the received signals. Therefore, each of the plurality of operating modes correspond to a type of beam pattern of a plurality of donor beams of RF signals as stated in claims 1 and 22. 


Effective Filing Date
4.	Each of the pending claims is to a repeater device for New Radio (NR) communication as recited in the instant claims. This New Radio communication subject matter is found in figures 8A-8C, 9A-9B and paragraphs 0164-0228. This subject matter is not recited in the parent and grandparent of this application. Therefore, the pending claims are not entitled to the effective filing dates of the parent or grandparent. The effective date of the pending claims is 9/3/2020. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 2, 4, 5, 8-11, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnaswamy et al (US 2020/0412519) in view of Oh et al (US 7,480,486) further in view of Haustein et al (US 2021/0109145).
	Regarding claims 1 and 22, Krishnaswamy discloses a repeater device for New Radio (NR) communication (Figure 1: repeater 106. Paragraph 0108: most 5G millimeter wave deployments as well as the 802.11 deployments are expected to be TDD. Paragraphs 0003-0004.), comprising: a baseband processor (Figure 6: processor 601.) configured to: 
(Figure 1: base station 1 102 communicates to repeater 1 106.); 
decode control information that is received from the base station through a control channel (Figure 7A: step 710: Decode the received at least one of the SIB broadcast or SFI broadcast to recover TDD timing information.); 
align a timing reference of the repeater device with that of an NR cell frame for an uplink or a downlink time division duplex (TDD) switching, based on the decoded control information (Figure 7A: step 716: monitor current time and detect transition in accordance with the timing schedule.); 
select a first operating mode, of a plurality of operating modes, of the repeater device based on the control information (Paragraph 0088: assembly of components 900 further includes a component 916 configured to monitor time and detect a transition in accordance with the TDD timing schedule. Component 916 includes component 918 configured to detect a transition from an uplink mode of operation to a downlink mode of operation in accordance with the recovered TDD timing information. Paragraph 0089 also discloses the modes of operation.), wherein each of the plurality of operating modes correspond to a type of beam pattern of a plurality of donor beams of RF signals (Paragraph 0094: the antenna array beam pattern being used during uplink/downlink mode of operation that is implemented based on the mode of operation determined based on the received signals.) and 
select and form one or more donor beams of RF signals at a donor side of the repeater device and one or more service beams of RF signals at a service side of the repeater device (Paragraph 0123: in 5G NR, the base sweeps the synchronization signal with regular periodicity. This is used by the UEs to first acquire best beam. The UE too sweeps through its receive beams to determine the best beam pair. Paragraph 0124: A repeater processes the swept SS blocks and its codebook of RX beams. Its chosen RX beam will also be used as the TX beam for transmitting to the base station.), based on the decoded control information and the aligned timing reference with that of the NR cell frame for the uplink or the downlink TDD switching for communication in an NR frequency band (Paragraph 0019: detecting a time division duplex (TDD) timing schedule including a plurality of times at which a switch is made between an uplink and downlink communication and controlling a donor side switch to change between a transmit position and a receive position based on the TDD timing schedule.) and the first operating mode (Paragraph 0088: assembly of components 900 further includes a component 916 configured to monitor time and detect a transition in accordance with the TDD timing schedule. Component 916 includes component 918 configured to detect a transition from an uplink mode of operation to a downlink mode of operation in accordance with the recovered TDD timing information. The beams of the uplink and downlink will be dependent on the mode.).  
Krishnaswamy discloses that, upon acquisition, the repeater should send a random-access signal to the gNB to establish a connection and get an ID from the gNB in paragraph 0129. This is a requested donor beam identifier since the ID is requested from the gNB transmitting and receiving beams on the donor side of the communication (figure 1).

	Oh discloses the communication system shown in figures 1 and 5. Repeater 106 communicates with the plurality of base stations 110a, 110b and 110c as well as mobile station 102. Oh is capable of communicating with each of the base stations as shown in figure 5. This increased capability will increase the range of multiple base stations, improving the communication system. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine this teaching of Oh into the system Krishnaswamy for the reasons stated above.
The combination of Krishnaswamy and Oh does not disclose the step of forming a plurality of donor beams is based on a plurality of pre-stored donor beam identifiers and wherein the plurality of donor beams of RF signals are set based on the plurality of pre-stored donor beam identifiers.
Haustein discloses the system of generating one or more preferred beam patterns in paragraph 0082. Paragraph 0083 discloses the apparatus 14 may have stored in a memory a beam related information that allows forming the beam. The beam related information may comprise one or more of a beam identifier…or the like. When receiving the signal 24 comprising a respective beam identifier, the requested beam might be formed with the apparatus 14 reading the beam related information associated 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the use of received beam identifiers and stored beam identifiers for forming beams of Haustein into the repeater of the combination of Krishnaswamy and Oh. By using pre-stored information, the amount of data to be transmitted can be reduced since all of the necessary information need not be sent to the apparatus. This can improve the efficiency and effectiveness of the communication system.
Regarding claims 2 and 23, Krishnaswamy discloses wherein the communication link is established with the base station is one of: an in-band link, an out-of-band link, or a sidelink (The communication will be either in band or out of band.).  
Regarding claim 4, Krishnaswamy discloses  wherein the baseband processor is further configured to decode NR synchronization signals and Physical Broadcast Channels (PBCHs) as a part of the decoded control information in order to align the timing reference for the uplink or the downlink TDD switching (paragraph 0066: the TDD schedule detector 603 receives at least one of a system information broadcast or a slot format information broadcast and decodes the received signal to recover TDD timing information. This information will be NR synchronization signals and physical broadcast channels. Paragraph 0123: in 5G NR, the base sweeps the synchronization signal with regular periodicity.).  
(paragraph 0066: the TDD schedule detector 603 receives at least one of a system information broadcast or a slot format information broadcast and decodes the received signal to recover TDD timing information. This information will be NR synchronization signals and physical broadcast channels. Paragraph 0123: in 5G NR, the base sweeps the synchronization signal with regular periodicity.).    
Regarding claim 8, Krishnaswamy discloses wherein the baseband processor is further configured to form a plurality of service beams of RF signals concurrently towards a plurality of user equipment (UEs) or a plurality of other repeater devices, based on a plurality of requested service beam identifiers, wherein the plurality of requested service beam identifiers are shared to the repeater device via one or more control messages by one or a plurality of base stations, or the plurality of UEs (Figure 1: Repeater 1 communicates with a plurality of UEs in repeater 1 service side coverage area 107. The repeater will communicate concurrently with these UEs as the bases station would.).  
Regarding claim 9, Krishnaswamy discloses wherein the baseband processor is further configured to adjust a forward end-to-end gain of the repeater device for a downlink or an uplink communication based on a request received through the control (Figure 6: Codebook of weights and gains 611: The processor provides a signal of weights and gains 622 to the antenna array.).  
Regarding claim 10, Krishnaswamy discloses comprising a filter, wherein the baseband processor is further configured to tune a user plane's frequency response via the filter in a downlink direction to allow or reject one or more bandwidth parts (BWPs) of one or more NR frequency bands (Paragraph 0101: Furthermore, filters may be and sometimes are used to cut-off unwanted interference from transmitter to receiver.), wherein information corresponding to the one or more bandwidth parts that the repeater device is expected to amplify and forward in the downlink direction is send to the repeater device by the base station through the control channel (Figure 1 shows the amplifiers located in the repeater.).  
Regarding claim 11, Krishnaswamy discloses comprising a filter, wherein the baseband processor is further configured to tune a user plane's frequency response via the filter in an uplink direction to allow or reject one or more bandwidth parts (BWPs) of one or more NR frequency bands (Paragraph 0101: Furthermore, filters may be and sometimes are used to cut-off unwanted interference from transmitter to receiver.), wherein information corresponding to the one or more bandwidth parts that the repeater device is expected to amplify and forward in the uplink direction is send to the repeater device by the base station or a user equipment through the control channel (Figure 1 shows the amplifiers located in the repeater.).   

6.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Krishnaswamy et al (US 2020/0412519) in view of Oh et al (US 7,480,486) further in .
Regarding claim 3, the combination of Krishnaswamy, Oh and Haustein discloses the device stated above. Krishnaswamy discloses, in figure 7A: step 716, monitoring current time and detect transition in accordance with the timing schedule. The combination does not disclose how the current time is monitored.
Sanderford discloses a method of communicating with repeater stations where the repeaters have a synchronized pulse for a time reference (abstract). Using this synchronized pulse for a time reference would allow the repeater to monitor the current time and to re-establish time synchronization when it is lost, improving the effectiveness of the system and minimizing errors that would be created. Therefore, Sanderford discloses obtain the control information associated with the TDD switching from the base station as a modulated pulse through the control channel and it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine that teaching into the device of the combination of Krishnaswamy, Oh and Haustein in order to align the timing reference for the uplink or the downlink TDD switching for the reasons stated above.  

7.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Krishnaswamy et al (US 2020/0412519) in view of Oh et al (US 7,480,486) further in view of Haustein et al (US 2021/0109145) further in view of Zhang et al (US 2018/0027471).

	Zhang discloses a base station for instructing the UE measure a particular ARFCN and recognize a PCI and the base delivers additional information in paragraph 0005. This information is obtained to allow for proper communication to take place between the transmitter and the desired destination. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Zhang into the device of the combination of Krishnaswamy, Oh, and Haustein to ensure proper communication takes place between the transmitter and the desired destination which will improve the effectiveness and efficiency of the communication system.

8.	Claims 12, 13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnaswamy et al (US 2020/0412519) in view of Oh et al (US 7,480,486) further in view of Haustein et al (US 2021/0109145) further in view of Mu et al (US 2010/0284446).
	Regarding claim 12, the combination of Krishnaswamy, Oh and Haustein discloses the device stated above. The combination does not disclose wherein the 
	Mu discloses the communication system shown in figure 1 comprising the repeaters 14-1 and 14-2. Paragraph 0111 discloses the base station sends RCCI messages providing control information to targeted individual repeaters. The control information can include optimized beam information. This information can be executed on any amount of data to properly optimize the beam configuration. The control information can also include scheduling frequency hopping by the repeaters to the best frequency bands. This change in frequency from the previous frequency to the new, hopped, frequency will allow the best frequency to be utilized, minimizing possible interference and the errors that would be generated from such interference. It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the teaching of Mu into the device of the combination of Krishnaswamy, oh and Haustein for the reasons stated above.
Regarding claim 13, the combination of Krishnaswamy, Oh and Haustein discloses the device stated above. The combination does not disclose wherein the baseband processor is further configured to apply a change in a frequency in a relayed signal at the donor side in an uplink direction relative to a received signal at the service side.  
	Mu discloses the communication system shown in figure 1 comprising the repeaters 14-1 and 14-2. Paragraph 0111 discloses the base station sends RCCI messages providing control information to targeted individual repeaters. The control 
Regarding claim 21, the combination of Krishnaswamy, Oh and Haustein discloses the device stated above. The combination does not disclose wherein the baseband processor is further configured to execute a beam configuration of the repeater device for each symbol or slot of the NR cell frame through the established communication link, wherein the beam configuration is statically or dynamically configured based on a control instruction communicated by a network or the base station through the established communication link.  
	Mu discloses the communication system shown in figure 1 comprising the repeaters 14-1 and 14-2. Paragraph 0111 discloses the base station sends RCCI messages providing control information to targeted individual repeaters. The control information can include optimized beam information. This information can be executed on any amount of data to properly optimize the beam configuration. The control information can also include scheduling frequency hopping by the repeaters to the best frequency bands. This change in frequency from the previous frequency to the new, .

9.	Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnaswamy et al (US 2020/0412519) in view of Oh et al (US 7,480,486) further in view of Haustein et al (US 2021/0109145) further in view of Wang et al (US 2014/0077875).
	Regarding claim 14, the combination of Krishnaswamy, Oh and Haustein discloses the device stated above but does not disclose wherein the baseband processor is further configured to apply a defined power back-off from a set of amplifiers in a downlink radio frequency chain at the service side.  
	Wang discloses a system for controlling operations of a power amplifier in a wireless transmitter. During operation, the system receives a baseband signal to be transmitted between a high power back off mode having a first power back-off factor and a normal mode having a second power back off factor based on the level of the baseband signal (abstract). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the power back-off control of the power amplifier to control when the amplifiers are linear or in saturation as taught by Wang into the repeater comprising power amplifiers of the combination of 
Regarding claim 15, the combination of Krishnaswamy, Oh and Haustein discloses the device stated above but does not disclose wherein the baseband processor is further configured to apply a defined power back-off from a set of amplifiers in an uplink radio frequency chain at the donor side.  
	Wang discloses a system for controlling operations of a power amplifier in a wireless transmitter. During operation, the system receives a baseband signal to be transmitted between a high power back off mode having a first power back-off factor and a normal mode having a second power back off factor based on the level of the baseband signal (abstract). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the power back-off control of the power amplifier to control when the amplifiers are linear or in saturation as taught by Wang into the repeater comprising power amplifiers of the combination of Krishnaswamy, Oh and Haustein to improve the operation of the power amplifiers and the corresponding transmitters.

10.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Krishnaswamy et al (US 2020/0412519) in view of Oh et al (US 7,480,486) further in view of Haustein et al (US 2021/0109145) further in view of Gunnarsson et al (US 2013/0072112).
	Regarding claim 16, the combination of Krishnaswamy, Oh and Haustein discloses the device stated above but does not disclose wherein the baseband 
	Gunnarsson discloses a method ad system for operating a repeater. Gunnarsson discloses a controller may instruct a repeater to transition from idle mode to active mode when a single mobile device or a minimum number of mobile devices enter a cell (paragraphs 0041-0042). Therefore, the processor will receive any controller commands to set the modes according to the amount of data that can be in the cell based on the mobile devices there. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the different modes of Gunnarsson into the device of the combination of Krishnaswamy. Oh and Haustein to save power when the device is not needed.

11.	Claims 17, 19, 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnaswamy et al (US 2020/0412519) in view of Oh et al (US 7,480,486) further in view of Haustein et al (US 2021/0109145) further in view of Lee et al (US 2013/0072113).
	Regarding claim 17, the combination of Krishnaswamy, Oh and Haustein discloses the device stated above but does not disclose wherein the baseband processor is further configured to communicate a channel quality indicator and other channel estimates to the base station or a network as a feedback via the established communication link.  

Regarding claim 19, the combination of Krishnaswamy, Oh and Haustein discloses the device stated above but does not disclose wherein the baseband processor is further configured to: measure quality information of a plurality of communication links for a plurality of physical cell identifier (PCIDs) which are received from a network or one or more base stations; and communicate the measured quality information of the received plurality of PCIDs back to the network or the one or more base stations as a feedback.  
	Lee discloses estimating a current channel at the repeater, conducting additional processing and sending the estimated channel information to the control unit where new power controls are determined (paragraph 0014). The sending of this information and the determination of new power values will allow the system to overcome interference in the current channel. For this reason, it would have been obvious for one of ordinary skill in the art before the effective filing date of the clamed invention to combine the channel estimation and feedback of Lee into the communication system of the combination of 
Regarding claim 20, the combination of Krishnaswamy, Oh and Haustein discloses the device stated above but does not disclose wherein the baseband processor is further configured to measure an uplink signal quality information of specified uplink slots and beam settings and communicate the measured uplink signal quality information to a network or the base 98Attorney Docket No. MOV 1052station, wherein the measurement is based on a control instruction and configuration from the network or the base station received at the repeater device.  
	Lee discloses estimating a current channel at the repeater, conducting additional processing and sending the estimated channel information to the control unit where new power controls are determined (paragraph 0014). The sending of this information and the determination of new power values will allow the system to overcome interference in the current channel. For this reason, it would have been obvious for one of ordinary skill in the art before the effective filing date of the clamed invention to combine the channel estimation and feedback of Lee into the communication system of the combination of Krishnaswamy, Oh and Haustein.
Regarding claim 23, Krishnaswamy discloses wherein the communication link is established with the base station is one of: an in-band link, an out-of-band link, or a sidelink (The communication will be either in band or out of band.).  

12.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Krishnaswamy et al (US 2020/0412519) in view of Oh et al (US 7,480,486) further in .
Regarding claim 18, the combination of Krishnaswamy, Oh and Haustein discloses the device stated above but does not disclose wherein the baseband processor is further configured to communicate with a specified remote server via a management control plane to acquire data and instructions to allow remote execution of one or more operations at the repeater device including a software upgrade.  
	McKay discloses a remotely controllable and reconfigurable wireless repeater. The wireless repeater can also be accessed and reconfigured from a remote location by a service technician or can be automatically updated via computer control from a remote location (paragraph 0009). This remote corrections will allow for fast and convenient upgrades to occur without physical access to the device. For these reasons, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the capability taught by McKay into the device of the combination of Krishnaswamy, Oh and Haustein.

13.	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Krishnaswamy et al (US 2020/0412519) in view of Oh et al (US 7,480,486) in view of Haustein et al (US 2021/0109145) further in view of Nagaraja et al (US 2019/0297648).
	Regarding claim 24, the combination of Krishnaswamy, Oh and Haustein is disclosed above. It is not clear how actions at a base station limit the recited repeater to a particular structure or require a step to be performed and therefore limit the claim in terms of scope. The base station and the steps taking place at the base station are not 
	If it is found that a step taking place at a base station can limit the structure of the recited repeater, the combination does not disclose wherein the at least one of the plurality of target base stations are further configured to transmit beam switch time even in terms of SFN, HFN, subframe or other coordinated timers of NR/LTE along with the plurality of requested donor beam identifiers.
	Nagaraja discloses a method of beam switching and beam failure recovery. Nagaraja discloses the base station transmits a beam switch message to a receiver in figures 5 and 6. Paragraph 0137 discloses the receiver 215, at beam switch time (e.g., system frame number (SFN), the UE may monitor for a response on a target beam. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Nagaraja into the repeater of the combination of Krishnaswamy, Oh and Haustein the receiver can monitor to change the beam to a more appropriate beam, improving the effectiveness of the communication system.

14.	Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Krishnaswamy et al (US 2020/0412519) in view of Oh et al (US 7,480,486) further in view of Haustein et al (US 2021/0109145) further in view of Kim et al (US 2020/0322016).
Regarding claim 25, the combination of Krishnaswamy, Oh and Haustein is disclosed above. The combination does not disclose wherein the repeater device further 
Kim discloses an electronic device for controlling a beam. Paragraph 0090 discloses the communication processor 540 may change the direction in which the beam is output with reference to a beam book stored in the memory 530. The beam book may mean data including information on the amplitude and phase of a signal formed by the plurality of antennas included in the mmWave antenna module 550 in order to output a beam in a certain direction. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Kim into the repeater of the combination of Krishnaswamy, Oh and Haustein. By using this beam information of the beam book in the memory, the beam can be changed quickly and efficiently. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M. BURD whose telephone number is (571)272-3008. The examiner can normally be reached 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.